Citation Nr: 1444029	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  06-33 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for service connected status post medial menisectomy and total left knee arthroplasty, currently evaluated as 10 percent disabling prior to June 20, 2007, and 30 percent disabling beginning August 1, 2008.  

2.  Entitlement to an initial compensable rating for the shortening of the right lower extremity. 

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine.  

4.  Entitlement to a rating in excess of 10 percent for bursitis of the left hip.

5.  Entitlement to a rating in excess of 10 percent for bursitis of the right hip.    




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to December 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision and a September 2011 rating decision, both by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The December 2004 rating decision denied the Veteran's claim for a rating in excess of 10 percent for his left knee degenerative joint disease.  In June 2007, the Veteran underwent a total knee replacement of the left knee.  As such, in September 2007, the RO granted a temporary total, or 100 percent rating for convalescence, for the period from June 20, 2007 to July 31, 2008.  Then, effective August 1, 2008, the RO granted the Veteran an increase to 30 percent for degenerative joint disease, status-post total knee replacement.  

The September 2011 rating decision denied the Veteran's claims of increased ratings for a shortening of the right lower extremity, degenerative joint disease of the lumbosacral spine, bursitis of the left hip, and bursitis of the right hip.  The Veteran submitted a notice of disagreement in August 2012, but the RO did not issue a statement of the case (SOC).  

Additionally, the Board notes that additional evidence has been added to the record since it was certified to the Board.  However, in a September 2014 statement, the Veteran waived review of the evidence by the AOJ and requested that the Board take jurisdiction and decide the appeal on its merits.  38 C.F.R. § 20.1304(c).

These issues are REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

At the outset, as noted above, in a September 2011 rating decision, the RO denied the Veteran's claims for increased ratings for a shortening of the right lower extremity, degenerative joint disease of the lumbosacral spine, bursitis of the left hip, and bursitis of the right hip.  The August 2012 statement constitutes a timely NOD with the September 2011 rating decision.  The RO has not issued a statement of the case in response to the NOD.  Under these circumstances, the Board is required to remand the matter for issuance of a statement of the case addressing the claims for increased ratings for a shortening of the right lower extremity, degenerative joint disease of the lumbosacral spine, bursitis of the left hip, and bursitis of the right hip.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Next, the Board notes the Veteran's representative submitted a statement in September 2014 alleging that the Veteran's condition had worsened since the April 2008 VA examination.  While the Board observes that the Veteran's left knee condition was examined since the April 2008 examination, the most recent left knee VA examination was provided in July 2010, over four years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Moreover, while the Board has reviewed the VA treatment records associated with the claims file, there is no other medical evidence on file from which the Board can accurately determine the current severity of his service-connected left knee condition.  

Given the allegation of worsening, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's left knee disability, the Board finds that a new examination-with findings responsive to applicable rating criteria-is  needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC in response to the August 2012 NOD regarding the claims for increased ratings for a shortening of the right lower extremity, degenerative joint disease of the lumbosacral spine, bursitis of the left hip, and bursitis of the right hip.  Inform the Veteran of his appeal rights.  These issues should only be returned to the Board if a timely substantive appeal is filed with regard to these issues.  
 
2.  Obtain VA treatment records from all treating VA facilities pertaining to any treatment the Veteran received for his left knee disability since October 2012.  

3.  The RO/AMC should arrange for the Veteran to undergo a VA joints examination, by an examiner with the appropriate expertise, to determine the current severity of his service-connected degenerative joint disease of the left knee, status-post total knee replacement.  The RO/AMC shall forward the Veteran's entire claims file, including a copy of this REMAND to a VA examiner to conduct a joints examination for the questions posited.

The VA examiner should thoroughly review the Veteran's VA claims file.  The VA examiner should note that this action has been accomplished in the VA examination report.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  The examiner should note the degree of severity of any instability or subluxation of the knee, determine if the knee locks and if so the frequency of the locking, and note the presence of any effusion into the joints.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

4.  Upon completion of the above, the RO/AMC must readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, provided an opportunity to respond and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



